Citation Nr: 1607076	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected disabilities.

3.  Whether new and material evidence has been received to reopen service connection for a bilateral eye disorder.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis (a back disability).

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, including psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for bilateral cataracts, corneal scarring of the left eye, bacterial conjunctivitis, and herpetic keratitis (a bilateral eye disability), to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a skin disability other than tinea pedis, to include Stevens-Johnson syndrome.

8.  Entitlement to service connection for a left elbow disability (claimed as left elbow tendonitis).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and C.C.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In June 2015, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, in a June 2013 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  Although the Veteran initiated an appeal as to that issue in a November 2013 Notice of Disagreement, following the February 2015 Statement of the Case, the Veteran did not perfect the appeal (of service connection for PTSD) with a timely Substantive Appeal.  As such, the issue of service connection for PTSD is not in appellate status, and is not before the Board.

Although the Veteran only claimed service connection for depression (and the claim for PTSD is not on appeal), his contentions and the evidence of record have actually raised a claim of service connection for an acquired psychiatric disorder other than PTSD, to include psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In consideration of this holding and the other diagnoses of record, the Board has recharacterized the issue as reflected on the title page.  

In addition, the Veteran seeks service connection for a skin disability manifested by rash, blisters, and shedding.  In this regard, the Veteran is service connected for tinea pedis.  As such, the Board has characterized the skin disability as reflected on the title page to account for the already service-connected tinea pedis.

The issues of service connection for an acquired psychiatric disability other than PTSD, a bilateral eye disability, a skin disability other than tinea pedis, to include Stevens-Johnson syndrome, and a left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1990 rating decision, in pertinent part, denied service connection for back problems, a nervous condition, and flash burn residuals of the eyes, on the basis that the Veteran failed to report for a scheduled VA examination and that there was insufficient evidence of record to decide the claims.

2.  The Veteran did not appeal the February 1990 rating decision denying service connection for back problems, a nervous condition, and flash burn residuals of the eyes after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.

3.  The evidence received since the February 1990 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for back problems, a nervous condition, and flash burn residuals of the eyes, namely, a current diagnosis, so raises the possibility of substantiating the claims of service connection for a back disability, an acquired psychiatric disability other than PTSD, and a bilateral eye disability.

4.  The Veteran sustained injuries to the back in service and complained of back pain during service.

5.  The Veteran has currently diagnosed degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis.

6.  Symptoms of degenerative joint disease of the lumbar spine and lumbar spondylosis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

7.  The currently diagnosed degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis are not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying service connection for back problems, a nervous condition, and flash burn residuals of the eyes became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for a back disability, an acquired psychiatric disability other than PTSD, and a bilateral eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The applications to reopen service connection for back problems, a nervous condition, and flash burn residuals of the eyes have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (reopening of service connection for a back disability, an acquired psychiatric disability, and a bilateral eye disability), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The issues of service connection for an acquired psychiatric disability other than PTSD and a bilateral eye disability, which are reopened in the decision herein, are Remanded below for further development.

With respect to the service connection claim adjudicated herein (service connection for a back disability), the Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication.  A timely December 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The December 2011 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements.

In January 2012, the Veteran was afforded an opportunity for a VA medical examination in connection with the claim of service connection for a back disability.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue adjudicated below.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale as to the service connection claim.

While the claims of service connection for an acquired psychiatric disability other than PTSD, a bilateral eye disability, and a skin disability other than tinea pedis are being remanded below due to an inadequacy of the VA examination, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex diagnostic and causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  As to the service connection issue adjudicated herein (a back disability), the opinion, as a whole, considers all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of a back disability has been met.  38 C.F.R. § 3.159(c)(4).

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the June 2015 Videoconference Board hearing, the undersigned Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the cause, onset, and severity of the Veteran's disability.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Reopening of Service Connection for a Back Disability, an Acquired Psychiatric Disability Other Than PTSD, and a Bilateral Eye Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

The Veteran seeks to reopen the previously denied claims of service connection for back problems, a nervous condition, and flash burn residuals of the eyes.  The claims, initially filed in August 1989, were originally denied in a February 1990 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for back problems, a nervous condition, and flash burn residuals of the eyes, and he also did not submit any new and material evidence with respect to these claims within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision (denying service connection for back problems, a nervous condition, and flash burn residuals of the eyes,) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In the February 1990 rating decision, the RO, in pertinent part, denied service connection for back problems, a nervous condition, and flash burn residuals of the eyes on the basis that the Veteran failed to report for a scheduled VA examination and that there was insufficient evidence of record to decide the claims.  The pertinent evidence of record at the time of the February 1990 rating decision included the Veteran's claim and service treatment records.

Since the February 1990 rating decision, additional evidence has been received in the form of the Veteran's statements, particularly during the June 2015 Videoconference Board hearing, VA treatment records, and VA examinations.  The Veteran's statements, VA treatment records, and VA examinations are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, a current diagnosis of a back disability, an acquired psychiatric disability other than PTSD, and a bilateral eye disability, and raises a reasonable possibility of substantiating the claims.  Specifically, in an August 2011 VA treatment record, the Veteran was diagnosed with psychosis d/o, major depressive disorder, pain disorder, and anxiety disorder.  The Veteran underwent a VA examination of the back and eyes in January 2012.  At the January 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine, lumbar compression fractures, bilateral cataracts, and corneal scarring of the left eye.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a back disability, an acquired psychiatric disability other than PTSD, and a bilateral eye disability.  See 38 C.F.R. § 3.156(a).

In addition, the Veteran did not present a secondary service connection theory of entitlement in the original claim of service connection for a nervous condition and a bilateral eye disorder.  A denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown v. Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc) (reopening is still required following finality of a rating decision where a RO failed to address an alternative theory of the claim).  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

The Veteran contended, during the instant appeal, that the nervous condition and bilateral eye disorder are secondary to the service-connected disabilities.  The Veteran has also specifically contended that the bilateral eye disability is secondary to Stevens-Johnson syndrome (addressed in the Remand section below).  As noted above, the Veteran did not allege the nervous condition and a bilateral eye disorder were secondary to the service-connected disabilities during the prior claims of service connection for a nervous condition and flash burn residuals of the eyes.  

The Veteran is service connected for asthma with chronic bronchitis, bilateral tinea pedis, and maxillary sinusitis with allergic rhinitis and headaches.  A lay witness may competently indicate the potential cause of, or immediate consequences of, an in-service injury.  See Trafter v. Shinseki, 26 Vet. App. 267 (2013).  The Veteran's lay statements supporting this theory of entitlement were not of record at the time of the prior final denial.  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the current back and bilateral eye disabilities and the service-connected disabilities (a necessary element for secondary service connection).  38 C.F.R. § 3.310.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claims; thus, this evidence is new and material and the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for a back disability, an acquired psychiatric disability other than PTSD, and a bilateral eye disability.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after notice of the February 1990 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the February 1990 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for a back disability is adjudicated below, and the reopened issues of service connection for an acquired psychiatric disability and a bilateral eye disability are addressed in the Remand section below.

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, degenerative joint disease and spondylosis (as arthritis) are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lumbar compression fractures are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the back disability is directly related to service, specifically, from multiple back injuries while carrying heavy supplies as a cook during service.  See Hearing Transcript at 25.  The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis.  See January 2012 VA examination report and August 2012 VA Treatment Record.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran had multiple back complaints and a back injury in service.  A service treatment record from January 1982 revealed the Veteran's complaint of lower back pain.  He denied any trauma or heavy lifting at that time, but had tenderness to the lower muscles.  In January 1985, a service treatment record indicated that the Veteran complained of low back pain after lifting 60-pound boxes, which was diagnosed as a lumbar strain.  An October 1985 service treatment record revealed the Veteran's complaint of lower back pain.  There, he denied injury, but reported a history of back pain.  The assessment was probable mechanical low back pain and obesity.  In April 1986, the Veteran complained of a back ache; however, the Veteran reported that the back ache was from sneezing and the diagnosis was viral syndrome and mild bronchospasm.

While the Veteran sustained multiple injuries to the back in service, the service treatment records do not reflect a chronic disease of the back in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  In this case, the complaints and treatment of back pain are intermittent or during a time of back injury (January 1985).  The Board finds that these are isolated findings (pursuant to separate back incidents or injury) and do not establish chronic symptoms of lumbar spine degenerative joint disease or lumbar spondylosis (arthritis).  The June 1986 examination report (the month of separation from active service in June 1986) reflects a normal clinical evaluation of the spine.

The Board next finds that lumbar spine degenerative joint disease and lumbar spondylosis symptoms have not been continuous since service separation and lumbar spine degenerative joint disease and lumbar spondylosis did not manifest within one year of service separation, including to a compensable degree.  See 
38 C.F.R. § 3.309(a) (including degenerative joint disease and lumbar spondylosis as "chronic" diseases of arthritis to warrant application of 38 C.F.R. § 3.303(b) presumptions).  The evidence in this case shows that there is a three year period between service separation in 1986 and the first complaint of a back disability in the service connection claim in August 1989.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

Because over three years passed between service separation and the first evidence of a back disability, and because the Veteran neither contends nor is there evidence indicating that back arthritis was manifested until many years after service separation, the weight of the evidence is against finding that there were continuous symptoms of back arthritis since service, to include to a compensable degree within the first year after service separation.  

As such, the evidence also does not show that the Veteran's back arthritis manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation in June 1986; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

On the question of direct nexus between a current back disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's back disability, including degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis, are causally related to the in-service back injury and back pain complaints.  Evidence against the finding that the Veteran's back disability is causally related to service is included in the January 2012 VA examination report.  The VA examiner noted the Veteran's contentions of injury to the back in service and reviewed relevant evidence of record.  Other than the complaints and injuries to the back noted above, the VA examiner found no other back complaints of record.  The VA examiner opined that it is less likely as not that the Veteran's low back condition is caused by, or a result of, the complaints of low back pain in-service.  Specifically, the VA examiner explained that the low back pain documented in January 1985 was diagnosed as lumbar strain.  At that time, the Veteran was advised to lose weight, was given Robaxin, and was advised to return to military call if not improved in two days.  The VA examiner also noted that the documented probable mechanical back pain in October 1985 was without trauma that would lead to degenerative joint disease.  And, the VA examiner indicated that the reported back pain in April 1986 was from sneezing (which was diagnosed as viral syndrome and mild bronchospasm).  The VA examiner also noted that no further records were found (regarding the back), which indicated to the VA examiner that back pain was resolved.  The VA examiner further explained that the Veteran is morbidly obese and this is more likely than not the cause of the back disability.

The January 2012 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the January 2012 VA examiner's medical opinion great probative weight.  

Although the Veteran has at least implicitly asserted that the current back disability is causally related to service, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex back disability.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's musculoskeletal system, and arthritis, spondylosis, and lumbar compression fractures are diagnosed primarily on objective clinical findings, including X-ray findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a back disability that he experienced at any time, including pain, he is not competent to opine on whether there is a link between the current, specifically diagnosed back disability and active service, because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 
700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Furthermore, as stated above, the Veteran's lumbar (back) arthritis was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and symptoms were not continuous since service.  The January 2012 VA examiner opined that it was less likely that the Veteran's back disability was attributable to service and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a back disability was incurred in or otherwise caused by active service.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current back disability and active duty service, including no credible evidence of chronic symptoms of lumbar arthritis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lumbar arthritis since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disability on a direct basis, as well as presumptively as a chronic disease for arthritis, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a back disability is granted.

As new and material evidence has been received, the appeal to reopen service connection for an acquired psychiatric disability other than PTSD is granted.

As new and material evidence has been received, the appeal to reopen service connection for a bilateral eye disability is granted.

Service connection for degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis is denied.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeals of service connection for an acquired psychiatric disability other than PTSD, a bilateral eye disability, a skin disability other than tinea pedis, to include Stevens-Johnson syndrome, and a left elbow disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Service Connection for Acquired Psychiatric Disability (Other Than PTSD)

The Veteran contends that the acquired psychiatric disability is caused by the experiences he had in Beirut, Lebanon.  Specifically, the Veteran contends that he witnessed bombings and felt fearful for his life.  See Hearing Transcript at 34.  In this regard, personnel records reveal that the Veteran served in Beirut, Lebanon, from February 1983 to May 1983 in a mission providing lifesaving assistance, security, and communication support following the April 1983 terrorist bombing of the U.S. Embassy in Beirut.  In the alternative, the Veteran also contends that the acquired psychiatric disability is secondary to the service-connected disabilities.  

In January 2014, the Veteran underwent a VA PTSD examination; however, while the VA examiner indicated that the Veteran did not have a diagnosis of PTSD (not currently on appeal), the VA examiner did not provide an opinion as to the etiology of the diagnosed major depressive disorder and mental retardation.  Also, VA treatment records reveal additional Axis I diagnoses of psychosis d/o, pain disorder, anxiety disorder, mood disorder, and schizoaffective disorder.  

There is no other competent medical opinion of record addressing the etiology of the Veteran's psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder.  For this reason, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disability (other than PTSD), to include psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder.  See Barr, 21 Vet. App. at 312.

Service Connection for a Bilateral Eye Disability

The Veteran has been variously diagnosed with bilateral cataracts, corneal scarring of the left eye, bacterial conjunctivitis, and herpetic keratitis.  The Veteran contends that the bilateral eye disabilities are residuals of the Stevens-Johnson syndrome diagnosed in service.  In the alternative, the Veteran contends that the bilateral eye disability was incurred as a result of herpetic keratitis that was misdiagnosed in service as Stevens-Johnson syndrome, and that the eye complaints/symptoms he had in service are the same complaints/symptoms he has now.  

In January 2012, the Veteran underwent a VA examination of the eyes.  While the VA examiner opined that the corneal scarring is less likely than not incurred in or caused by the allergic conjunctivitis (diagnosed in May 1984 and April 1986 service treatment records), and explained that the corneal scarring is from herpetic keratosis, which is not related to allergic conjunctivitis, the VA examiner did not address the Veteran's specific contentions, including whether the currently diagnosed eye disabilities are caused by the Stevens-Johnson syndrome diagnosed in service (see February 1980 service treatment record), or whether the Veteran had herpetic keratitis in service that was misdiagnosed as Stevens-Johnson syndrome.  For this reason, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the bilateral eye disability, to include bilateral cataracts, corneal scarring of the left eye, bacterial conjunctivitis, and herpetic keratitis.  See Barr, 21 Vet. App. at 312.

Service Connection for a Skin Disability Other Than Tinea Pedis

The Veteran underwent a VA skin examination in January 2012.  At that time, the VA examiner opined that Stevens-Johnson syndrome was not found upon examination.  The Veteran testified that he has a flare-up of the skin disability approximately every three months for a week.  See Hearing Transcript at 6-7.  In this regard, the Veteran is competent to testify regarding observable symptoms, such as the presence of rash, because this requires only personal knowledge as it comes to him through his senses.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).  Here, the Veteran has effectively contended that the VA examiner did not diagnose a skin disability because the skin symptoms were in remission at the time of the January 2012 VA examination.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (finding an examination inadequate when administered during the inactive stages of the claimant's condition).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2015); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  For this reason, the Board finds that another VA examination is warranted to assist in determining the etiology of the current skin disability, if any.

Service Connection for a Left Elbow Disability

The Veteran contends that the left elbow disability had onset in service.  Specifically, the Veteran testified that repeated heavy lifting of supplies as a cook during service resulted in pain that began in service and continued since service.  See Hearing Transcript at 30-31.  The Board finds the Veteran's account of left elbow injuries to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  In this regard, while the military occupational specialty number is illegible on the DD Form 214, personnel records reveal that the Veteran was assigned to the Naval Station Galley as a cook.  As such, the Board finds that injuries to the left elbow are consistent with the Veteran's military service, and is recognized by VA.  38 U.S.C.A. § 1154(a) (West 2014).

In this case, the Veteran was not afforded a VA examination for a left elbow disability.  While the record reflects that that Veteran has been diagnosed with degenerative joint disease of "multiple sites," it is unclear whether the Veteran has a diagnosed left elbow disability.  In this regard, the Veteran contends that he experiences left elbow pain.  Given the Veteran's competent contentions of left elbow pain and the finding of left elbow injuries due to lifting heavy supplies in service, the Board finds that a VA examination is warranted to assist in determining the etiology of the left elbow disability, if any.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issues of an acquired psychiatric disability other than PTSD, a bilateral eye disability, a skin disability other than tinea pedis, to include Stevens-Johnson syndrome, and a left elbow disability are REMANDED for the following actions:

1. If possible, request that the VA psychologist who conducted the January 2014 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the January 2014 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For the diagnoses other than PTSD, including, but not limited to, psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability, including, but not limited to, psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder, had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disability, including, but not limited to, psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder, is otherwise caused by, or related to, active service, including in Beirut, Lebanon, during the April 1983 terrorist bombing of the U.S. Embassy in Beirut?

c) Is it at least as likely as not (50 percent probability or greater) that the current acquired psychiatric disability, including, but not limited to, psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder, is caused by the service-connected disabilities?

d) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the current acquired psychiatric disability, including, but not limited to, psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder, is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected disabilities?  If the VA examiner opines that the current acquired psychiatric disability is aggravated by the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the requested opinions in paragraphs 
a) and b), the VA examiner should assume, as fact, that the Veteran served in Beirut, Lebanon, from February 1983 to May 1983 in a mission providing lifesaving assistance, security, and communication support following the April 1983 terrorist bombing of the U.S. Embassy in Beirut.  In rendering the requested opinions in paragraphs c) and d), the VA examiner should consider that the Veteran is service connected for asthma with chronic bronchitis, bilateral tinea pedis, and maxillary sinusitis with allergic rhinitis and headaches.

In this regard, the VA examiner should provide an etiology opinion regarding all diagnosed acquired psychiatric disabilities, to include, but not limited to, psychosis d/o, major depressive disorder, pain disorder, anxiety disorder, mental retardation, mood disorder, and schizoaffective disorder.

2. Other than the medical professional who conducted the VA examination of the eyes in January 2012, request that an examiner review the electronic file and provide an addendum medical opinion.  An examiner with expertise in ophthalmology is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to diagnosis and causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that any diagnosed bilateral eye disability, including, but not limited to, bilateral cataracts, corneal scarring of the left eye, bacterial conjunctivitis, and herpetic keratitis, had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed bilateral eye disability, including, but not limited to, bilateral cataracts, corneal scarring of the left eye, bacterial conjunctivitis, and herpetic keratitis, is otherwise caused by, or related to, active service, including Stevens-Johnson syndrome diagnosed in service?

In rendering the requested opinions in paragraphs 
a) and b), the VA examiner should address and comment on the Veteran's contention that the Stevens-Johnson syndrome diagnosed in service was misdiagnosed as herpetic keratitis.

3. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current skin disability and left elbow disability.  If it is possible, the examination should be scheduled during a period of flare-up of the reported skin disability manifesting in rash, blisters, and shedding.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifesting in skin rash, blisters, and shedding, to include, but not limited to, Stevens-Johnson syndrome?

If the Veteran does not have a diagnosed disability manifesting in skin rash, blisters, and shedding, to include, but not limited to, Stevens-Johnson syndrome, the VA examiner should so state.

b) If the Veteran has a current disability manifesting skin rash, blisters, and shedding, to include, but not limited to, Stevens-Johnson syndrome, is it as likely as not (50 percent probability or greater) that the skin disability began during service or is etiologically related to active service, to include Stevens-Johnson syndrome diagnosed in service?

c) Does the Veteran have a current disability manifesting in left elbow pain?

If the Veteran does not have a diagnosed disability manifesting in left elbow pain, the VA examiner should so state.

d) If the Veteran has a current disability manifesting in left elbow pain, is it as likely as not (50 percent probability or greater) that the disability began during service or is etiologically related to active service, to include as a cook during service?

In rendering the opinion requested in paragraph d), the VA examiner should assume, as fact, that the Veteran sustained injuries to the left elbow from lifting heavy supplies as a cook during service.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

4. After completion of the above and compliance with the requested actions has been ensured, the claims of service connection for an acquired psychiatric disability other than PTSD, a bilateral eye disability, a skin disability other than tinea pedis, to include Stevens-Johnson syndrome, and a left elbow disability should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


